UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 27, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-6905 RUDDICK CORPORATION (Exact name of registrant as specified in its charter) North Carolina 56-0905940 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 301 S. Tryon St., Suite 1800, Charlotte, North Carolina 28202 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(704) 372-5404 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Outstanding Shares Class as of January 25, 2010 Common Stock 48,748,176 shares RUDDICK CORPORATIONAND CONSOLIDATED SUBSIDIARIES TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Condensed Balance Sheets (unaudited) - December 27, 2009 and September 27, 2009 1 Consolidated Condensed Statements of Operations (unaudited) - 13 Weeks Ended December 27, 2009 and December 28, 2008 2 Consolidated Condensed Statements of Equity and Comprehensive Income (unaudited) – 13 Weeks Ended December 27, 2009 and December 28, 2008 3 Consolidated Condensed Statements of Cash Flows (unaudited) - 13 Weeks Ended December 27, 2009 and December 28, 2008 4 Notes to Consolidated Condensed Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations 11 Item3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item1. Legal Proceedings 19 Item1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item3. Defaults Upon Senior Securities 19 Item4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 20 PART I Item 1. Financial Statements CONSOLIDATED CONDENSED BALANCE SHEETSRUDDICK CORPORATION AND SUBSIDIARIES(dollars in thousands)(unaudited) December 27, September 27, 2009 2009 ASSETS Current Assets Cash and Cash Equivalents $ 39,727 $ 37,310 Accounts Receivable, Net of Allowance for Doubtful Accounts of $3,972 and $3,690 84,177 80,146 Refundable Income Taxes 1,136 9,707 Inventories 312,412 310,271 Deferred Income Taxes 7,201 6,502 Prepaid Expenses and Other Current Assets 27,231 30,350 Total Current Assets 471,884 474,286 Property, Net 1,072,146 1,080,326 Investments 162,626 156,434 Deferred Income Taxes 26,480 30,285 Goodwill 515 515 Intangible Assets 23,147 23,754 Other Long-Term Assets 78,353 78,721 Total Assets $ 1,835,151 $ 1,844,321 LIABILITIES AND EQUITY Current Liabilities Notes Payable $ 7,148 $ 7,056 Current Portion of Long-Term Debt and Capital Lease Obligations 9,499 9,526 Accounts Payable 196,658 227,901 Dividends Payable 5,850 5,825 Deferred Income Taxes 33 68 Accrued Compensation 36,202 65,295 Other Current Liabilities 87,474 87,194 Total Current Liabilities 342,864 402,865 Long-Term Debt and Capital Lease Obligations 383,227 355,561 Deferred Income Taxes 596 580 Pension Liabilities 171,661 168,060 Other Long-Term Liabilities 100,089 98,892 Commitments and Contingencies - - Equity Common Stock, no par value - Shares Outstanding: 48,748,616 at December 27, 2009 and 48,545,080 at September 27, 2009 90,534 89,878 Retained Earnings 848,117 830,236 Accumulated Other Comprehensive Loss (108,591) (108,524) Total Equity of Ruddick Corporation 830,060 811,590 Noncontrolling Interest 6,654 6,773 Total Equity 836,714 818,363 Total Liabilities and Equity $ 1,835,151 $ 1,844,321 See Notes to Consolidated Condensed Financial Statements (unaudited) 1 CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONSRUDDICK CORPORATION AND SUBSIDIARIES (dollars in thousands, except per share data)(unaudited) 13 Weeks Ended December 27, December 28, 2009 2008 Net Sales $ 1,040,512 $ 994,985 Cost of Sales 733,968 694,142 Selling, General and Administrative Expenses 263,117 259,043 Operating Profit 43,427 41,800 Interest Expense 5,033 4,889 Interest Income (17) (77) Investment Gain (1) - Income Before Income Taxes 38,412 36,988 Income Tax Expense 14,395 13,998 Net Income 24,017 22,990 Less: Net Income Attributable to the Noncontrolling Interest 286 108 Net Income Attributable to Ruddick Corporation $ 23,731 $ 22,882 Net Income Attributable to Ruddick Corporation Per Share: Basic $ 0.49 $ 0.48 Diluted $ 0.49 $ 0.47 Weighted Average Number of Shares of Common Stock Outstanding: Basic 48,094 47,892 Diluted 48,495 48,286 See Notes to Consolidated Condensed Financial Statements (unaudited) 2 CONSOLIDATED CONDENSED STATEMENTS OF EQUITY AND COMPREHENSIVE INCOMERUDDICK CORPORATION AND SUBSIDIARIES (dollars in thousands, except share and per share amounts) (unaudited) Accumulated Total Common Other Equity of Non- Stock Common Retained Comprehensive Ruddick controlling Total Shares Stock Earnings Income (Loss) Corporation Interest Equity Balance at September 28, 2008 48,278,136 $ 83,252 $ 767,562 $ (27,655) $ 823,159 $ 6,624 $ 829,783 Comprehensive Income: Net earnings - - 22,882 - 22,882 108 22,990 Foreign currency translation adjustment, net of tax benefits - - - (2,368) (2,368) (171) (2,539) Total Comprehensive Income 20,514 (63) 20,451 Dividends ($0.12 a share) - - (5,820) - (5,820) - (5,820) Exercise of stock options, including tax benefits of $238 54,511 1,108 - - 1,108 - 1,108 Share-based compensation 212,415 1,400 - - 1,400 - 1,400 Shares effectively purchased and retired for withholding taxes (42,069) (1,143) - - (1,143) - (1,143) Balance at December 28, 2008 48,502,993 $ 84,617 $ 784,624 $ (30,023) $ 839,218 $ 6,561 $ 845,779 Balance at September 27, 2009 48,545,080 $ 89,878 $ 830,236 $ (108,524) $ 811,590 $ 6,773 $ 818,363 Comprehensive Income: Net earnings - - 23,731 - 23,731 286 24,017 Unrealized loss on cash flow hedge, net of tax benefits - - - (62) (62) - (62) Foreign currency translation adjustment, net of tax benefits - - - (5) (5) (45) (50) Total Comprehensive Income 23,664 241 23,905 Dividends ($0.12 a share) - - (5,850) - (5,850) - (5,850) Exercise of stock options, including tax benefits of $115 46,052 806 - - 806 - 806 Share-based compensation 207,676 1,292 - - 1,292 - 1,292 Shares effectively purchased and retired for withholding taxes (50,192) (1,366) - - (1,366) - (1,366) Acquisition from noncontrolling interest - (76) - - (76) (214) (290) Distributions to noncontrolling interest - (146) (146) Balance at December 27, 2009 48,748,616 $ 90,534 $ 848,117 $ (108,591) $ 830,060 $ 6,654 $ 836,714 See Notes to Consolidated Condensed Financial Statements (unaudited) 3 CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWSRUDDICK CORPORATION AND SUBSIDIARIES (dollars in thousands) (unaudited) 13 Weeks Ended December 27, December 28, 2009 2008 CASH FLOW FROM OPERATING ACTIVITIES: Net Income $ 23,731 $ 22,882 Non-Cash Items Included in Net Income: Depreciation and Amortization 33,104 30,293 Deferred Income Taxes 3,479 671 Net Loss (Gain) on Sale of Property 148 (211) Share-Based Compensation 1,292 1,400 Other, Net (1,688) (321) Changes in Operating Accounts Providing (Utilizing) Cash: Accounts Receivable (3,553) 8,062 Inventories (2,149) (7,114) Prepaid Expenses and Other Current Assets 2,413 4,174 Accounts Payable (31,641) (30,640) Other Current Liabilities (20,000) (10,769) Other Long-Term Operating Accounts 4,732 (168) Dividends Received 100 - Net Cash Provided by Operating Activities 9,968 18,259 INVESTING ACTIVITIES: Capital Expenditures (25,312) (49,549) Purchase of Other Investments (7,467) (12,263) Proceeds from Sale of Property 519 2,069 Return of Partnership Investments 3,037 388 Investments in Company-owned Life Insurance, Net of Proceeds from Death Benefits (26) (632) Other, Net 722 48 Net Cash Used in Investing Activities (28,527) (59,939) FINANCING ACTIVITIES: Net Proceeds from (Payments on) Short-Term Debt Borrowings 173 (2,122) Net Proceeds from Revolver Borrowings 28,100 36,100 Proceeds from Long-Term Debt Borrowings - 1,650 Payments on Long-Term Debt and Capital Lease Obligations (837) (1,377) Dividends Paid (5,825) - Proceeds from Stock Issued 691 870 Share-Based Compensation Tax Benefits 115 238 Other, Net (1,435) (1,109) Net Cash Provided by Financing Activities 20,982 34,250 Increase (Decrease) in Cash and Cash Equivalents 2,423 (7,430) Effect of Foreign Currency Fluctuations on Cash (6) (577) Cash and Cash Equivalents at Beginning of Period 37,310 29,759 Cash and Cash Equivalents at End of Period $ 39,727 $ 21,752 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID DURING THE YEAR FOR: Interest, Net of Amounts Capitalized $ 4,542 $ 4,855 Income Taxes 2,716 674 NON-CASH ACTIVITY: Assets Acquired under Capital Leases - 8,560 See Notes to Consolidated Condensed Financial Statements (unaudited) 4 NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTSRUDDICK CORPORATION AND SUBSIDIARIES(unaudited) 1. Summary of Significant Accounting Policies Description of Business Ruddick Corporation (the “Company”) is a holding company which, through its wholly-owned subsidiaries, is engaged in two primary businesses: Harris Teeter, Inc. (“Harris Teeter”) currently operates a regional chain of supermarkets in eight states primarily in the southeastern and mid-Atlantic United States, including the District of Columbia; and American & Efird, Inc. (“A&E”) manufactures and distributes industrial sewing thread, embroidery thread and technical textiles on a global basis. Basis of Presentation The accompanying unaudited consolidated condensed financial statements include the accounts of Ruddick Corporation and subsidiaries, including its wholly-owned operating companies, Harris Teeter and A&E, collectively referred to herein as the Company. All material intercompany amounts have been eliminated. In December 2007, the Financial Accounting Standards Board (“FASB”) issued new guidance on accounting for the noncontrolling interest in the consolidated financial statements. The Company implemented the new guidance effective September 28, 2009, the beginning of the first quarter of fiscal 2010. The new guidance changes the accounting and reporting standards for the noncontrolling interest in a subsidiary (previously referred to as minority interest). A&E owns subsidiaries with noncontrolling interest. Noncontrolling interest income of $286,000 and $108,000 for the first quarter of fiscal 2010 and 2009, respectively, have been reclassified within the Company’s Consolidated Condensed Statements of Operations. The amount of consolidated net income attributable to both the Company and the noncontrolling interest are shown in the Company’s Consolidated Condensed Statements of Operations. Noncontrolling interest related to subsidiaries owned by A&E totaled $6.7 million and $6.8 million at December 27, 2009 and September 27, 2009, respectively. These amounts have been reclassified as noncontrolling interest in the equity section of the Company’s Consolidated Condensed Balance Sheets. In the opinion of management, the information furnished reflects all adjustments (consisting only of normal recurring accruals) necessary to present fairly the results for the interim periods presented. The statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations. It is suggested that these consolidated condensed financial statements be read in conjunction with the consolidated financial statements and accompanying notes included in the Company’s 2009 Annual Report on Form 10-K filed with the SEC on November 20, 2009 (“Company’s 2009 Annual Report”). The Company’s Consolidated Condensed Balance Sheet as of September 27, 2009 has been derived from the audited Consolidated Balance Sheet as of that date. The results of operations for the 13 weeks ended December 27, 2009 are not necessarily indicative of results for a full year. Reporting Periods The Company's quarterly reporting periods are generally 13 weeks and periodically consist of 14 weeks because the Company’s fiscal year ends on the Sunday nearest to September 30. However, Harris Teeter’s fiscal periods end on the Tuesday following the Company’s fiscal period end. The Company has evaluated subsequent events through January 29, 2010, the filing date of this Form 10-Q, and has determined that there were no subsequent events to recognize or disclose in these financial statements. Derivatives The Company utilizes derivative financial instruments to hedge its exposure to changes in interest rates. All derivative financial instruments are recorded on the balance sheet at their respective fair value. The Company does not use financial instruments or derivatives for any trading or other speculative purposes. Harris Teeter enters into purchase commitments for a portion of the fuel utilized in its distribution operations. Harris Teeter expects to take delivery of and to utilize these resources in a reasonable period of time and in the conduct of normal business. Accordingly, these fuel purchase commitments qualify as normal purchases. Harris Teeter also utilizes derivative financial instruments to hedge its exposure in the price variations of fuel. 5 Statements of Consolidated Cash Flows A portion of the sales and operating costs of A&E’s foreign operations are denominated in currencies other than the U.S. dollar. This creates an exposure to foreign currency exchange rates. The impact of changes in the relationship of other currencies to the U.S. dollar has historically not been significant, and such changes in the future are not expected to have a material impact on the Company’s results of operations or cash flows. Reclassifications To conform with classifications used in the current year, the financial statements for the prior year reflect certain reclassifications. 2. Industry Segment Information As discussed above, the Company operates primarily in two businesses and evaluates the performance of its two businesses utilizing various measures which are primarily based on operating profit. The following table summarizes net sales and operating profit by each of the Company's business segments and for the holding company ("Corporate") for the first quarter of fiscal years 2010 and 2009 (in thousands): Retail Industrial Grocery Thread Corporate Consolidated 13 Weeks Ended December 27, 2009: Net Sales $ 972,315 $ 68,197 $ - $ 1,040,512 Operating Profit (Loss) 42,279 3,950 (2,802) 43,427 13 Weeks Ended December 28, 2008: Net Sales $ 928,927 $ 66,058 $ - $ 994,985 Operating Profit (Loss) 44,307 (1,101) (1,406) 41,800 3. Earnings Per Share (“EPS”) Basic EPS is based on the weighted average outstanding common shares. Diluted EPS is based on the weighted average outstanding common shares adjusted by the dilutive effect of potential common stock resulting from the operation of the Company’s equity incentive plans. The following table details the computation of EPS (in thousands except per share data): 13 Weeks Ended December 27, 2009 December 28, 2008 Basic EPS: Net income attributable to Ruddick Corporation $ 23,731 $ 22,882 Weighted average common shares outstanding 48,094 47,892 Basic EPS $ 0.49 $ 0.48 Diluted EPS: Net income attributable to Ruddick Corporation $ 23,731 $ 22,882 Weighted average common shares outstanding 48,094 47,892 Net potential common share equivalents - stock options 103 153 Net potential common share equivalents - stock awards 298 241 Weighted average common shares outstanding - diluted 48,495 48,286 Diluted EPS $ 0.49 $ 0.47 Excluded from the calculation of common share equivalents: Anti-dilutive common share equivalents – stock options 10 10 Anti-dilutive common share equivalents – stock awards - - Stock awards that are based on performance are excluded from the calculation of potential common share equivalents until the performance criteria are met. Accordingly, the impact of 140,220 and 139,160 performance shares for the 13 weeks ended December 27, 2009 and December 28, 2008, respectively were excluded from the computation of diluted shares. 4. Employee Benefit Plans The Company maintains various retirement benefit plans for substantially all domestic full-time employees of the Company and its subsidiaries. These plans include the Ruddick Corporation Employees’ Pension Plan (“Pension Plan”) 6 which is a qualified non-contributory defined benefit plan, the Supplemental Executive Retirement Plan (“SERP”) which is a non-qualified supplemental defined benefit pension plan for certain executive officers and the Ruddick Retirement and Savings Plan (“Savings Plan”) which is a defined contribution retirement plan. The following table summarizes the components of the net periodic pension expense for the Pension Plan and SERP (in thousands): 13 Weeks Ended December 27, 2009 December 28, 2008 Pension Plan: Service cost $ 475 $ 297 Interest cost 4,471 3,840 Expected return on plan assets (4,465) (4,020) Amortization of prior service cost 32 34 Recognized net actuarial loss 2,252 - Net periodic pension expense $ 2,765 $ 151 SERP: Service cost $ 189 $ 166 Interest cost 550 530 Amortization of prior service cost 62 62 Recognized net actuarial loss 344 - Net periodic pension expense $ 1,145 $ 758 Expense related to the Savings Plan amounted to $4,841,000 and $5,548,000 for the 13 weeks ended December 27, 2009 and December 27, 2008, respectively. As previously disclosed in the Notes to the Consolidated Financial Statements in the Company’s 2009 Annual Report, the Company’s current funding policy for its Pension Plan is to contribute annually the amount required by regulatory authorities to meet minimum funding requirements and an amount to increase the funding ratios over future years to a level determined by the Company’s actuaries to be effective in reducing the volatility of contributions. The Company presently anticipates contributing $7.5 million in the third quarter of fiscal 2010, based on preliminary information. The actual contribution will be determined based on the final actuarial calculations, plan asset performance, possible changes in law and other factors. Contributions to the SERP are equal to the benefit payments made during the year. The Company has contributed $309,000 during the 13 weeks ended December 27, 2009, and anticipates contributing approximately $926,000 more for expected future benefit payments during the remainder of fiscal 2010. 5. Equity Incentive Plans The Company has various equity incentive plans that allow for the granting of incentive stock options, nonqualified stock options or stock awards such as performance shares and restricted stock. As previously disclosed in the Notes to the Consolidated Financial Statements in the Company’s 2009 Annual Report, the Company’s Board of Directors began approving stock awards in lieu of stock options beginning in November 2004. A summary of the status of the Company's stock awards as of December 27, 2009 and December 28, 2008, changes during the periods ending on those dates and weighted average grant-date fair value (WAGFV) is presented below (shares in thousands): 13 Weeks Ended December 27, 2009 December 28, 2008 Shares WAGFV Shares WAGFV Non-vested at beginning of period 667 $ 29.02 589 $ 30.34 Granted 272 26.68 268 26.54 Vested (167) 28.02 (126) 26.93 Forfeited (61) 27.17 (52) 36.35 Non-vested at end of period 711 28.52 679 29.00 7 The total fair value of stock awards vested during the 13 weeks ended December 27, 2009 and December 28, 2008 was $4,545,000 and $3,433,000, respectively. Stock awards are being expensed over the employees’ five-year requisite service period in accordance with the graded vesting schedule, resulting in more expense being recognized in the early years.
